Attachment to Advisory Action
Applicants’ amendment filed 1/21/2021 has been fully considered; however, the amendment has not been entered given that it raises other new issues that would require further consideration and/or search and it does not result in an allowance.
With respect to new issues, independent claim 1 has been amended to include delete the ester species of R and to delete hydrogen and substituted alkyl groups from R1. It is the examiner's position that this is a new issue since this combination was not presented before, i.e., claims dependent on 1 were not presented before with this combination. Therefore, the amendment would require further consideration and/or search.
The proposed amendments would overcome the rejections of record which either have an ester group of R (Romeiro and JP 2012-107009), a substituted alkyl group at R1 (Romeiro), or a hydrogen at R1 (Varma).
However, an updated search uncovered Lemes, European Journal of Medicinal Chemistry 108 (2016) 687-700. Lemes teaches compound 29 
    PNG
    media_image1.png
    67
    121
    media_image1.png
    Greyscale
 and compound 25 
    PNG
    media_image2.png
    80
    166
    media_image2.png
    Greyscale
. Compound 29 falls in the scope of claimed Formula I when R1 is a non-substituted alkyl group (methyl), R2 is hydrogen, and R is 
    PNG
    media_image3.png
    53
    183
    media_image3.png
    Greyscale
. Compound 25 falls in the scope of claimed Formula I when R1 is a non-substituted alkyl group 
    PNG
    media_image4.png
    49
    196
    media_image4.png
    Greyscale
, and R4 is a substituted aliphatic chain or substituted aromatic ring. Compounds 29 and 25 anticipate claim 1.
Because the proprosed amendment fails to place the application in condition for allowance, the proposed amendment is not entered. Any amendments are subject to a prior art search and new matter analysis. No allowable subject matter is indicated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ROBERT C BOYLE/Primary Examiner, Art Unit 1764